Citation Nr: 0820418	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  98-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for mitochondrial myopathy.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to May 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied service connection for mitochondrial 
myopathy.  The veteran presented testimony at a personal 
hearing in January 2007 before the undersigned.

At his January 2007 hearing, the veteran raised the issue of 
entitlement to service connection for a lung disorder.  That 
issue and the veteran's request in his substantive appeal to 
the Board indicating a desire to reopen his previously denied 
claim for service connection for a nervous disorder are 
referred to the RO for appropriate action.

On April 10, 2007, the Board issued a decision which denied 
entitlement to service connection for mitochondrial myopathy.  
The veteran appealed the April 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2008, VA and the appellant filed a Joint Motion to 
Remand.  The Joint Motion requested that the Court vacate the 
Board's April 10, 2007, decision and that the matter be 
remanded to the Board for readjudication of the claim.  By an 
Order dated in May 2008, the Court granted the Joint Motion, 
and the case was thereafter returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks service connection for mitochondrial 
myopathy.  He contends that the disorder preexisted his 
service and was aggravated by such service.  

An April 1993 VA rheumatology report states the veteran 
complained of chronic muscle pains and fatigue with a history 
of long standing muscle pain and exercise intolerance as a 
teenager.  Because of an associated increase in the serum 
level of a particular muscle enzyme, a muscle biopsy was 
carried out in November 1992.  The muscle biopsy was 
suggestive of a metabolic mitochondrial disorder which was 
consistent with late onset myopathy.  The assessment was 
possibility of mitochondrial myopathy.  

The veteran testified in January 2007 that when he completed 
a questionnaire at the time of registering for service he 
reported having a medical condition that should keep him out 
of service.  He thought that his sore, tired, and achy 
muscles were related to his bones, so he reported having a 
bone ailment.  He claims that he was treated multiple times 
during his service for joint and back pains.  However, 
because so little was known of the disease at that time, it 
went years being undiagnosed and untreated.  He contends that 
the symptoms he experienced in service are identical to the 
symptoms which have been diagnosed as a manifestation of 
mitochondrial myopathy.

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2007).  It is the VA's burden to rebut 
the presumption of aggravation in service.  Laposky v. Brown, 
4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Green v. Derwinski, 1 Vet. App. 320 (1991); 
Jensen v. Brown, 4 Vet. App. 304 (1993).

The language of 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court in Cotant v. Principi, 
17 Vet. App. 116 (2003), has identified that apparent 
conflict between the statute and regulation, and the VA 
General Counsel has issued a precedent opinion, VAOPGCPREC 3-
2003 (July 16, 2003), 69 Fed. Reg. 25178 (2004), holding 38 
C.F.R. § 3.304(b) to be invalid insofar as it requires a 
claimant to show an increase in severity of the claimed 
disorder before VA's duty under the second prong of the 
rebuttal standard applies.  In conformity with the Court 
analysis and the General Counsel opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

A medical examination including complete review of all 
treatment records is necessary to determine whether the 
veteran's inservice symptoms were evidence of an initial 
manifestation of his current disability or were evidence of 
aggravation of a pre-service or congenital disability to 
include whether any increase in disability in service, if 
shown, was due to natural progress of the disease.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by an appropriate specialist 
to determine the etiology of the claimed 
mitochondrial myopathy.  The claims folder 
must be reviewed by the examiner and the 
review should be noted in the examination 
report.  A rationale should be provided 
for all opinions expressed.  The examiner 
should provide the following information:  

(a)  Discuss the history, onset, and 
etiology of the veteran's claimed 
muscular disability of mitochondrial 
myopathy.  

(b)  Is it as likely as not (50 
percent or greater probability) that 
the veteran's current muscular 
disability, claimed as mitochondrial 
myopathy, had its onset in service? 

(c)  Is it as likely as not (50 
percent or greater probability); 
that the condition is a congenital 
disorder but first manifested in 
service? 

(d)  Is it as likely as not (50 
percent or greater probability) that 
the condition is either a congenital 
disorder manifested prior to service 
or a disorder that existed prior to 
service and underwent a permanent 
increase in underlying pathology, as 
opposed to a mere temporary increase 
in symptomatology, during or as a 
result of the veteran's service.  If 
so, was the permanent increase in 
the underlying pathology due to 
normal progression of the disorder?  
Aggravation connotes a permanent 
worsening above the base level of 
disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

